 Case 4:14-cv-00663-Y Document 133 Filed 01/28/20                       Page 1 of 14 PageID 2695


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION


JUDY HUNTER, ET AL.                                  §
                                                     §
VS.                                                  §         ACTION NO. 4:14-CV-663-Y
                                                     §
BERKSHIRE HATHAWAY, INC.                             §

    ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT

        Pending before the Court is the Unopposed Motion for Preliminary

Approval of Class-Action Settlement ("the Preliminary Motion") (doc.

130).       After review of the motion and the parties' Class-Action

Settlement Agreement submitted therewith, the Court concludes that

the motion should be and hereby is GRANTED.

        This action involves claims for alleged violations of the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C.

§§ 1001, et seq. ("ERISA"), and the terms of the Acme Brick Company

Pension Plan ("the Pension Plan") and the Acme Brick Company 401(k)

Plan ("the 401(k) Plan") (collectively, "the Plans"), as set forth

in Plaintiffs' Amended Complaint ("the Complaint") dated October 5,

2016 (doc. 50).1
        Presented to the Court for preliminary approval is a settlement

of the action ("the Settlement").                        The terms of the Settlement are

set forth in the Class-Action Settlement Agreement executed by counsel



        1
      This order incorporates by reference the definitions in the
Class-Action Settlement Agreement attached as exhibit 1 to
Plaintiffs' motion (doc. 130), and all terms used herein shall
have the same meanings as set forth in that agreement unless set
forth differently herein. The terms of the agreement are fully
incorporated in this order as if set forth fully herein.
ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT - Page 1
TRM/chr
 Case 4:14-cv-00663-Y Document 133 Filed 01/28/20                       Page 2 of 14 PageID 2696


on November 27, 2019, on behalf of all of the plaintiffs and the

defendant ("the Parties"). Plaintiffs have filed their preliminary

motion, pursuant to which the Court has considered the Settlement

to determine, among other things, whether to approve preliminarily

the Settlement, certify preliminary the proposed settlement classes,

authorize the dissemination of class notice to the settlement class

members, and set a date and time for a final approval hearing. After

review, the Court ORDERS as follows:

        1. Amendment of Complaint to Reinstate Class Allegations. The

Court finds that, pursuant to Rule 15(a)(2) of the Federal Rules of

Civil Procedure ("the Rules"), Defendant has agreed in writing to

the amendment of the Complaint to reinstate the class allegations

dismissed by the Court's order dated January 23, 2019 (doc. 93), and

to permit Plaintiffs to proceed as a class under Rule 23, and the

Court so orders.

        2. Class Findings.                 The Court preliminarily finds that the

requirements of the Rules, the United States Constitution, and any

other applicable rules or law have been met as to the "Settlement
Classes" defined below.

        3. Pension-Plan Settlement Class.
                a.      The Court preliminarily finds that a class ("the

                Pension-Plan Settlement Class") is ascertainable from

                records kept with respect to the plan and from other

                objective criteria, and the Pension-Plan Settlement Class

                members are so numerous that their joinder before the Court

                would be impracticable. The Court therefore concludes that

ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT - Page 2
TRM/chr
 Case 4:14-cv-00663-Y Document 133 Filed 01/28/20                       Page 3 of 14 PageID 2697


                Rule 23(a)(1) is satisfied.

                b.     The Court preliminarily finds that there are one or

                more questions of fact and/or law common to the pension-

                plan settlement class. Thus, Rule 23(a)(2) is satisfied.

                c. The Court preliminarily finds that the claims of Judy

                Hunter and Anita Gray (each a "Pension-Plan Plaintiff" or

                "Named Pension-Plan Plaintiff") are typical of the claims

                of the Pension-Plan Settlement Class. Consequently, Rule

                23(a)(3) is satisfied.

                d. The Court preliminarily finds that the Named Pension-

                Plan Plaintiffs will fairly and adequately protect the

                interests of the Pension-Plan Settlement Class in that:

                (i) the Named Pension-Plan Plaintiffs' interests and the

                nature of claims alleged are consistent with those of

                Pension-Plan Settlement-Class members; (ii) there appear

                to be no conflicts between or among the Named Pension-Plan

                Plaintiffs and the Settlement Class; and (iii) the Named

                Pension-Plan Plaintiffs and the Pension-Plan Settlement

                Class members are represented by qualified, reputable

                counsel who are experienced in preparing and prosecuting

                large,       complicated          ERISA      class      actions.     The   Court

                concludes that Rule 23(a)(4) is satisfied.

                e. The Court preliminarily finds that the prosecution of

                separate actions by individual members of the Pension-Plan

                Settlement Class would create a risk of (i) inconsistent

                or varying adjudications as to individual Pension-Plan

ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT - Page 3
TRM/chr
 Case 4:14-cv-00663-Y Document 133 Filed 01/28/20                         Page 4 of 14 PageID 2698


                Settlement Class members that would establish incompatible

                standards of conduct for Defendant; or (ii) adjudications

                as to individual Pension-Plan Settlement Class members that

                would, as a practical matter, be dispositive of the

                interests         of    the     other      members         not    parties   to   the

                adjudications, or substantially impede those persons'

                ability to protect their interests.                              Accordingly, Rule

                23(b)(1) is satisfied.

                (f) Alternatively, the Court concludes that the prerequi-

                sites of Rule 23(b)(2) have been satisfied, since the

                Pension-Plan Plaintiffs allege that Defendant has acted

                or refused to act on grounds generally applicable to the

                Pension-Plan Settlement Class, thereby making appropriate

                final injunctive relief or corresponding declaratory relief

                with respect to the Pension-Plan Settlement Class as a

                whole.

                (g) The Court preliminarily finds that Keller Rohrback

                L.L.P.       ("Class        Counsel")         is        capable    of   fairly   and

                adequately representing the interests of the Pension-Plan

                Settlement Class. Class Counsel have done extensive work

                identifying or investigating potential claims in the

                action, litigating the claims in this Court and on appeal,

                and participating in a more than three-month-long mediation

                process.        Class Counsel is experienced in handling class

                actions, other complex litigation, and claims of the type

                asserted in this action.                  Class Counsel is knowledgeable

ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT - Page 4
TRM/chr
 Case 4:14-cv-00663-Y Document 133 Filed 01/28/20                       Page 5 of 14 PageID 2699


                about the applicable law and has committed the necessary

                resources to represent the Pension-Plan Settlement Class.

                Thus, Rule 23(g) is satisfied.

        4. 401(k)-Plan Settlement Class.

                (a) The Court preliminarily finds that the 401(k)-Plan

                Settlement Class is ascertainable from records kept with

                respect to the plan and from other objective criteria, and

                the 401(k)-Plan Settlement Class members are so numerous

                that their joinder before the Court would be impracticable.

                The Court holds that Rule 23(a)(1) is satisfied.

                b.     The Court preliminarily finds that there are one or

                more questions of fact and/or law common to the 401(k)-

                Plan Settlement Class.                      Therefore, Rule 23(a)(2) is

                satisfied.

                c. The Court preliminarily finds that the claims of Judy

                Hunter, Anita Gray, and Bobby Lynn Allen (each a "401(k)-

                Plan Plaintiff" or "Named 401(k)-Plan Plaintiff") are

                typical of the claims of the 401(k)-Plan Settlement Class.

                So Rule 23(a)(3) is satisfied.

                d.    The Court preliminarily finds that the Named 401(k)-

                Plan Plaintiffs will fairly and adequately protect the

                interests of the 401(k)-Plan Settlement Class in that: (i)

                the Named 401(k)-Plan Plaintiffs' interests and the nature

                of claims alleged are consistent with those of 401(k)-Plan

                Settlement Class members; (ii) there appear to be no

                conflicts between or among the Named 401(k)-Plan Plaintiffs

ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT - Page 5
TRM/chr
 Case 4:14-cv-00663-Y Document 133 Filed 01/28/20                       Page 6 of 14 PageID 2700


                and the settlement class; and (iii) the Named 401(k)-Plan

                Plaintiffs and the 401(k)-Settlement Class members are

                represented by qualified, reputable counsel who are

                experienced in preparing and prosecuting large, complicated

                ERISA class actions.                     Accordingly, Rule 23(a)(4) is

                satisfied.

                e. The Court preliminarily finds that the prosecution of

                separate actions by individual members of the 401(k)-Plan

                Settlement Class would create a risk of (i) inconsistent

                or varying adjudications as to individual 401(k)-Plan

                Settlement Class members that would establish incompatible

                standards of conduct for Defendant; or (ii) adjudications

                as to individual 401(k)-Plan Settlement Class members that

                would, as a practical matter, be dispositive of the

                interests         of    the     other      members       not   parties    to   the

                adjudications, or substantially impede those persons'

                ability to protect their interests.                        The Court concludes

                that Rule 23(b)(1) is satisfied.

                (f) Alternatively, the Court holds that the prerequisites

                of Rule 23(b)(2) have been satisfied since the 401(k)-Plan

                Plaintiffs allege that Defendant has acted or refused to

                act on grounds generally applicable to the 401(k)-Plan

                Settlement          Class,       thereby        making      appropriate    final

                injunctive relief or corresponding declaratory relief with

                respect to the 401(k)-Plan Settlement Class as a whole.

                (g) The Court preliminarily finds that Keller Rohrback

ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT - Page 6
TRM/chr
 Case 4:14-cv-00663-Y Document 133 Filed 01/28/20                         Page 7 of 14 PageID 2701


                L.L.P.       ("Class        Counsel")         is        capable    of   fairly   and

                adequately representing the interests of the 401(k)-Plan

                Settlement Class. Class Counsel have done extensive work

                identifying or investigating potential claims in the

                action, litigating the claims in this Court and on appeal,

                and participating in a more than three-month-long mediation

                process.        Class Counsel is experienced in handling class

                actions, other complex litigation, and claims of the type

                asserted in this action.                  Class Counsel is knowledgeable

                about the applicable law and has committed the necessary

                resources to represent the 401(k)-Plan Settlement Class.

                Thus, Rule 23(g) is satisfied.

        5.    Conflict Between Settlement Classes.                           The Court finds and

concludes that there is no conflict of interest between the interests

of the 401(k)- Plan Settlement Class and the Pension-Plan Settlement

Class.

        6. Class Certification. Based on the findings set forth above,

the Court preliminarily certifies the following Settlement Classes
under Federal Rules of Civil Procedure 23(b)(1) and/or (b)(2) and

23(e):

                a.    The Pension-Plan Settlement Class:                          All participants

                and former participants in the Acme Brick Company Pension

                Plan who were employed by Acme on October 4, 2014, together

                with their respective beneficiaries.

                b.     The 401(k)-Plan Settlement Class:                          All participants

                and former participants in the Acme Brick Company 401(k)

ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT - Page 7
TRM/chr
 Case 4:14-cv-00663-Y Document 133 Filed 01/28/20                        Page 8 of 14 PageID 2702


                Retirement and Savings Plan who contributed to an account

                with the 401(k) Plan at any time between January 1, 2010,

                and December 31, 2013, together with their respective

                beneficiaries. Excluded from the 401(k) Settlement Class

                are participants and former participants for whom the

                employer's matching contribution between January 1, 2010,

                and December 31, 2013, was established by a collective-

                bargaining agreement.

        7. The Court preliminarily appoints named plaintiffs Judy Hunter

and Anita Gray as the class representatives for the Pension-Plan

Settlement Class.

        8.     The Court preliminarily appoints named plaintiffs Judy

Hunter, Anita Gray, and Bobby Lynn Allen as the class representatives

for the 401(k)-Plan Settlement Class. `

        9. The Court preliminarily appoints Keller Rohrback L.L.P. as

Class Counsel for both settlement classes.

        10.     Preliminary Findings Regarding Proposed Settlement.                            The

Court preliminarily finds that:
                a.       The proposed settlement resulted from informed,

                extensive arms'-length negotiations that took place over

                more than three months and were facilitated by a third-

                party mediator, Robert Meyer, Esq. of JAMS;

                b.       Class       Counsel       has     concluded         that   the   proposed

                settlement is fair, reasonable and adequate; and

                c.        The     proposed        settlement            is   sufficiently    fair,

                reasonable, and adequate to warrant sending notice of the

ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT - Page 8
TRM/chr
 Case 4:14-cv-00663-Y Document 133 Filed 01/28/20                       Page 9 of 14 PageID 2703


                settlement to the settlement classes.

        11. Final Approval Hearing. A hearing is scheduled for 10:30

a.m. on Wednesday, May 13, 2020, CST, to determine, among other

things:

                a.     Whether the Settlement should be approved as fair,

                reasonable, and adequate;

                b.       Whether the Complaint should be dismissed with

                prejudice         pursuant         to    the     terms     of   the   settlement

                agreement;

                c. Whether the notice to the settlement classes provided

                for by the settlement agreement: (i) constituted the best

                practicable notice; (ii) constituted notice that was

                reasonably calculated, under the circumstances, to apprise

                settlement class members of the pendency of the action,

                their right to object to the settlement, and their right

                to appear at the final approval hearing; (iii) was

                reasonable and constituted due, adequate, and sufficient
                notice to all persons entitled to notice; and (iv) met all
                applicable          requirements           of    the    Rules   and   any   other

                applicable law;

                d.      Whether Class Counsel adequately represented the

                settlement classes for purpose of entering into and

                implementing the settlement agreement;

                e. Whether the application for payment of attorneys' fees

                and expenses to Class Counsel and for case contribution

                awards to named plaintiffs should be approved; and

ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT - Page 9
TRM/chr
Case 4:14-cv-00663-Y Document 133 Filed 01/28/20                         Page 10 of 14 PageID 2704


                f.     Whether any case contribution award approved by the

                Court shall be paid out of the settlement consideration

                to the 401(k) settlement class.

        12. Class Notice Program. The proposed program for class notice

("the Class-Notice Program") consists of (a) a mailed notice ("Class

Notice," attached as exhibit 2 to Plaintiffs' preliminary motion),

sent to the last-known address of settlement class members who are

or were participants in the plans and to the designated beneficiaries

of any deceased settlement class members; and (b) an internet

publication of the settlement agreement and Class Notice and other

case-related documents at www.kellersettlements.com. With respect

to such Class-Notice Program, the Court finds that such Class Notice

fairly and adequately:

                a.      Describes the terms and effect of the settlement

                agreement;

                b.    Notifies the settlement classes that Class Counsel's

                attorneys' fees and expenses will be paid according to

                Section 6.1.4 of the settlement agreement;

                c. Notifies the settlement classes that named plaintiffs

                will seek case contribution awards to be paid from the

                settlement consideration to the 401(k) settlement class;

                d. Gives notice to the settlement classes of the time and

                place of the final approval hearing;

                e. Advises settlement class members that they do not have

                the right to opt out of the settlement classes;

                f. Advises settlement class members of the binding effect

ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT - Page 10
TRM/chr
Case 4:14-cv-00663-Y Document 133 Filed 01/28/20                         Page 11 of 14 PageID 2705


                of a judgment on the settlement class members; and

                g.    Describes how the recipients of the Class Notice may

                object to any of the relief requested.

        13. Deadlines.            The Court directs that:

                a. No later than February 24, 2020, the Class Notice, with

                such nonsubstantive modifications thereto as may be agreed

                upon by the Parties, shall be sent to each settlement class

                member who can be identified by the Plan's current record-

                keeper.        Such notice shall be in a form that the Parties

                have deemed to be cost effective, and shall be sent to the

                last-known address for the settlement class members.

                Defendant will pay the cost for notice to the settlement

                classes as part of the settlement administration.

                b.    No later than February 24, 2020, Class Counsel shall

                cause the settlement agreement and the Class Notice to be

                published on the websites identified in the Class Notice.

                c. At or before the final approval hearing, Class Counsel

                shall file with the Court a proof of timely compliance with
                the foregoing Class Notice Program mailing and publication

                requirements.

                d.     By no later than March 9, 2020, Class Counsel shall

                file a motion for final approval of the Settlement,

                attorneys' fees and expenses, and case contribution awards

                to the named plaintiffs.

                e. By no later than April 13, 2020, counsel for Defendant

                shall file any response in opposition to the motion for

ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT - Page 11
TRM/chr
Case 4:14-cv-00663-Y Document 133 Filed 01/28/20                         Page 12 of 14 PageID 2706


                attorneys' fees and expenses and/or for case contribution

                awards to the named plaintiffs.

                f.     No later than May 1, 2020, Class Counsel shall file

                a reply in support of the motion for final approval of the

                Settlement,           attorneys'         fees      and     expenses,    and   case

                contribution awards to the named plaintiffs. The parties

                must also respond to any comments or objections to the

                Settlement by this date.

        14. Objections to Settlement. Any settlement class member who

wishes to object to the fairness, reasonableness, or adequacy of the

Settlement, to any term of the settlement agreement, to the

application for payment of attorneys' fees and expenses, or to the

application for case contribution awards for the named plaintiffs,

must timely file his or her objection in writing no later than April

13, 2020.         All written objections and supporting papers must: (a)

clearly identify at the top of the document the case style and number

(Hunter v. Berkshire Hathaway, Inc., No. 4:14-CV-663-Y); (b) be filed

with the clerk either in person or by mail to Clerk, United States

District Court for the Northern District of Texas, 501 West 10th

Street, Room 310, Fort Worth TX 76102-3673; (c) set forth the

objector's full name, current address, and telephone number; (d) state

whether the objection applies only to the objector, to a specific

subset of the class, or to the entire class; (e) set forth a statement

of the position the objector wishes to assert, including, with

specificity, the factual and legal grounds for that position; (f)

set forth the names and a summary of testimony of any witnesses that

ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT - Page 12
TRM/chr
Case 4:14-cv-00663-Y Document 133 Filed 01/28/20                         Page 13 of 14 PageID 2707


the objector might want to call in connection with the objection;

(g) provide copies of all documents that the objector wishes to submit

in support of the objection; (h) provide the name, address, and phone

number of any attorney representing the objector; and (i) include

the objector's signature. Any settlement class member or other person

who does not timely file and serve a written objection complying with

the terms of this paragraph shall be deemed to have waived, and shall

be foreclosed from raising, any objection to the Settlement. Untimely

objections will not be considered. If an objector hires an attorney

to represent him or her for purposes of making an objection pursuant

to this paragraph, that attorney shall file a notice of appearance

with the clerk of the Court and serve a copy of that Notice on counsel

of record no later than April 13, 2020.

        15.     Appearance at Final Approval Hearing.                          Any objector who

files and serves a timely, written objection in accordance with the

preceding paragraph may also appear at the final approval hearing,

either in person or through counsel retained at the objector's

expense.        Objectors or their attorneys intending to appear at the

final approval hearing must file a notice of intention to appear

setting forth the name, address, and telephone number of the objector

(and, if applicable, the name, address, and telephone number of the

objector's attorney) with the clerk of the Court no later than April

13, 2020. Any objector who does not timely file a notice of intention

to appear in accordance with this paragraph shall not be permitted

to appear at the final approval hearing except for good cause shown.

        16. Class Notice Expenses.                    The expenses of the Class Notice

ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT - Page 13
TRM/chr
Case 4:14-cv-00663-Y Document 133 Filed 01/28/20                         Page 14 of 14 PageID 2708


required hereby shall be paid by Defendant as provided in Section

2.2.3 of the Settlement Agreement.

        17. Service of Papers. Defendant's representatives and Class
Counsel shall promptly furnish each other with copies of any and all

objections that come into their possession by any means other than

filing with the Court.

        18.     Termination of Settlement.                    This order shall become null

and void, and shall be without prejudice to the rights of the Parties,

all of whom shall be restored to their respective positions existing

immediately before this Court entered this order, if the Settlement

is terminated in accordance with the settlement agreement. In such

event, Article 7 of the Settlement Agreement shall govern the rights

of the Parties.

        19.     Use of Order. In the event this order becomes of no force
or effect, it shall not be construed or used as an admission,

concession, or declaration by or against Defendants, Named Plaintiffs,

or the Settlement Class.

        20. Continuance of Hearing. The Court may continue the final
approval hearing without further written notice.

        SIGNED January 28, 2020.
                                                          ____________________________
                                                          TERRY R. MEANS
                                                          UNITED STATES DISTRICT JUDGE




ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT - Page 14
TRM/chr
